FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07866 Templeton Emerging Markets Income Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/10_ Item 1. Schedule of Investments. Templeton Emerging Markets Income Fund Statement of Investments, May31, 2010 (unaudited) Principal Amount a Value Bonds 95.7% Argentina 8.5% Government of Argentina, b GDP Linked Securities, 12/15/35 219,745,000 $ 15,107,469 c,d senior bond, FRN, 0.389%, 8/03/12 140,605,000 46,336,377 61,443,846 Bosnia & Herzegovina 0.8% c Government of Bosnia & Herzegovina, FRN, 1.813%, 12/11/17 6,059,555 EUR 5,480,145 Brazil 13.0% e Centrais Eletricas Brasileiras SA, senior note, 144A, 6.875%, 7/30/19 4,150,000 4,419,750 Nota Do Tesouro Nacional, 10.00%, 1/01/12 30,950 f BRL 16,504,283 10.00%, 1/01/14 20,000 f BRL 10,264,616 10.00%, 1/01/17 46,400 f BRL 22,801,891 g Index Linked, 6.00%, 5/15/15 22,055 f BRL 22,535,727 g Index Linked, 6.00%, 5/15/45 17,820 f BRL 17,784,375 94,310,642 Colombia 1.3% Government of Colombia, senior bond, 11.75%, 2/25/20 4,255,000 6,191,238 senior note, 7.375%, 3/18/19 3,000,000 3,472,500 9,663,738 Croatia 1.1% e Government of Croatia, 144A, 6.75%, 11/05/19 7,920,000 8,256,600 El Salvador 0.4% e Government of El Salvador, 144A, 7.65%, 6/15/35 2,650,000 2,749,375 Fiji 1.7% Republic of Fiji, 6.875%, 9/13/11 12,360,000 12,174,600 Georgia 1.0% Government of Georgia, 7.50%, 4/15/13 6,950,000 7,279,277 Ghana 1.5% Government of Ghana, 14.99%, 3/11/13 7,450,000 GHS 5,263,610 h Reg S, 8.50%, 10/04/17 5,300,000 5,538,500 10,802,110 Hungary 0.4% Government of Hungary, 3.50%, 7/18/16 190,000 EUR 220,213 4.375%, 7/04/17 560,000 EUR 671,911 5.75%, 6/11/18 1,255,000 EUR 1,612,498 senior note, 3.875%, 2/24/20 535,000 EUR 605,450 3,110,072 India 0.5% c,e ICICI Bank Ltd., sub. bond, 144A, FRN, 6.375%, 4/30/22 4,100,000 3,740,459 Indonesia 12.0% Government of Indonesia, FR26, 11.00%, 10/15/14 120,832,000,000 IDR 14,349,090 FR28, 10.00%, 7/15/17 18,800,000,000 IDR 2,183,438 FR31, 11.00%, 11/15/20 132,050,000,000 IDR 16,381,449 FR36, 11.50%, 9/15/19 40,000,000,000 IDR 5,065,240 Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Emerging Markets Income Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount a Value FR40, 11.00%, 9/15/25 387,140,000,000 IDR $ 46,795,122 FR46, 9.50%, 7/15/23 3,200,000,000 IDR 350,990 FR47, 10.00%, 2/15/28 12,210,000,000 IDR 1,331,192 FR48, 9.00%, 9/15/18 5,450,000,000 IDR 600,599 87,057,120 Iraq 5.0% Government of Iraq, e 144A, 5.80%, 1/15/28 41,800,000 34,877,920 h Reg S, 5.80%, 1/15/28 1,675,000 1,397,620 36,275,540 Kazakhstan 6.2% e HSBK (Europe) BV, 144A, 7.25%, 5/03/17 26,035,000 23,879,763 e Kazmunaigaz Finance Sub BV, 144A, 9.125%, 7/02/18 19,200,000 21,216,000 45,095,763 Lithuania 1.6% e Government of Lithuania, 144A, 6.75%, 1/15/15 7,750,000 8,118,125 7.375%, 2/11/20 3,400,000 3,570,000 11,688,125 Luxembourg 0.7% e RSHB Capital SA, 144A, 9.00%, 6/11/14 4,880,000 5,416,800 Mexico 2.3% Government of Mexico, M 20, 7.50%, 6/03/27 2,248,000 i MXN 16,937,267 Netherlands 1.7% Rabobank Nederland, senior note, 8.75%, 1/24/17 157,900,000 MXN 12,719,402 Pakistan 1.9% e Government of Pakistan, 144A, 6.875%, 6/01/17 15,000,000 13,650,000 Panama 0.5% Government of Panama, 6.70%, 1/26/36 3,339,000 3,631,162 Peru 2.7% Government of Peru, 8.75%, 11/21/33 12,550,000 16,686,480 e Peru Enhanced Pass-Through Finance Ltd., senior secured bond, A-1, 144A, zero cpn., 5/31/18 4,100,269 3,255,400 19,941,880 Philippines 0.6% h Government of the Philippines, Reg S, 8.75%, 10/07/16 3,750,000 4,722,768 Poland 0.7% Government of Poland, 6.25%, 10/24/15 15,380,000 PLN 4,834,859 Russia 4.5% e Alfa MTN Markets for ABH Financial Ltd, 144A, 8.20%, 6/25/12 1,575,000 1,618,312 e Gaz Capital SA, senior bond, 144A, 8.146%, 4/11/18 6,000,000 6,345,600 e Gazprom, secured note, 144A, 7.51%, 7/31/13 4,550,000 4,794,667 h Government of Russia, senior bond, Reg S, 7.50%, 3/31/30 4,903,600 5,481,244 LUKOIL International Finance BV, e 144A, 6.356%, 6/07/17 890,000 885,550 e 144A, 6.656%, 6/07/22 4,540,000 4,210,850 h Reg S, 6.356%, 6/07/17 2,300,000 2,282,393 h Reg S, 6.656%, 6/07/22 3,970,000 3,779,787 e TNK-BP Finance SA, senior bond, 144A, 7.25%, 2/02/20 1,190,000 1,168,753 e VTB Capital SA, senior note, 144A, 6.25%, 6/30/35 2,400,000 2,394,000 32,961,156 Templeton Emerging Markets Income Fund Statement of Investments, May31, 2010 (unaudited) (continued) Principal Amount a Value South Africa 2.7% c,e Edcon Holdings, 144A, FRN, 6.15%, 6/15/15 5,500,000 EUR $ 4,178,916 c Edcon Proprietary Ltd., senior secured note, e 144A, FRN, 3.90%, 6/15/14 3,500,000 EUR 3,186,865 h Reg S, FRN, 3.90%, 6/15/14 2,100,000 EUR 1,912,119 Government of South Africa, 4.50%, 4/05/16 4,000,000 EUR 5,041,694 senior note, 5.875%, 5/30/22 5,000,000 5,109,375 19,428,969 Sri Lanka 2.5% Government of Sri Lanka, e 144A, 7.40%, 1/22/15 3,500,000 3,587,500 A, 12.00%, 7/15/11 51,840,000 LKR 468,421 A, 8.50%, 1/15/13 312,300,000 LKR 2,673,655 A, 13.50%, 2/01/13 303,200,000 LKR 2,903,758 A, 11.25%, 7/15/14 354,200,000 LKR 3,257,196 A, 11.00%, 8/01/15 607,700,000 LKR 5,556,629 18,447,159 j Supranational 5.3% African Development Bank, senior note, 340, 25.50%, 6/24/11 8,200,000 GHS 6,358,859 Corporacion Andina De Fomento, 8.125%, 6/04/19 4,550,000 5,565,551 Inter-American Development Bank, senior note, 7.50%, 12/05/24 355,000,000 MXN 26,380,506 38,304,916 Trinidad and Tobago 0.7% Petro Co. of Trinidad and Tobago Ltd., senior note, e 144A, 9.75%, 8/14/19 4,500,000 4,950,000 h Reg S, 9.75%, 8/14/19 210,000 231,000 5,181,000 Ukraine 4.7% e City of Kiev, 144A, 8.625%, 7/15/11 22,400,000 21,856,343 e Government of the Ukraine, 144A, 7.65%, 6/11/13 11,948,000 12,175,012 34,031,355 United Arab Emirates 0.9% e DP World Ltd., 144A, 6.85%, 7/02/37 8,080,000 6,343,527 United States 1.9% General Electric Capital Corp., senior note, A, 8.50%, 4/06/18 185,000,000 MXN 13,648,706 Venezuela 6.4% Government of Venezuela, 10.75%, 9/19/13 3,800,000 3,294,220 c,h Reg S, FRN, 1.307%, 4/20/11 800,000 718,000 h senior bond, Reg S, 5.375%, 8/07/10 870,000 860,212 Petroleos de Venezuela SA, senior bond, zero cpn., 7/10/11 40,385,000 34,869,927 senior sub. bond, 4.90%, 10/28/14 11,800,000 7,020,952 46,763,311 Total Bonds (Cost $652,391,227) 696,091,649 Templeton Emerging Markets Income Fund Statement of Investments, May31, 2010 (unaudited) (continued) Shares Short Term Investments (Cost $12,004,983) 1.7% Money Market Funds 1.7% United States 1.7% k Institutional Fiduciary Trust Money Market Portfolio, 0.00% 12,004,983 $ 12,004,983 Total Investments (Cost $664,396,210) 97.4% 708,096,632 Other Assets, less Liabilities 2.6% 18,720,596 Net Assets 100.0% $ 726,817,228 a The principal amount is stated in U.S. dollars unless otherwise indicated. b Securitiy is linked to the Argentine GDP and does not pay principal over the life of the security or at expiration. Securities entitle the holder to receive only variable payments, subject to certain conditions, which are based on growth of the Argentine GDP and the principal or notional value of this GDP linked securitiy. c The coupon rate shown represents the rate at period end. d The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. e Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May31, 2010, the aggregate value of these securities was $210,846,087, representing 29.01% of net assets. f Principal amount is stated in 1,000 Brazilian Real units. g Redemption price at maturity is adjusted for inflation. h Security was purchased pursuant to RegulationS under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At May31, 2010, the aggregate value of these securities was $26,923,643, representing 3.70% of net assets. i Principal amount is stated in 100 Mexican Peso Units. j A supranational organization is an entity formed by two or more central governments through international treaties. k The Institutional Fiduciary Trust Money Market Portfolio is managed by the Funds investment manager. The rate shown is the annualized seven-day yield at period end. At May31, 2010 the Fund had the following forward exchange contracts outstanding. See Note 3. Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount Date Appreciation Depreciation Mexican Peso DBAB Sell 67,925,352 $ 4,869,725 6/09/10 $  $ (379,327 ) Malaysian Ringgit DBAB Buy 2,499,000 694,553 7/16/10 70,043  Malaysian Ringgit DBAB Buy 3,942,000 1,103,954 7/20/10 101,894  Malaysian Ringgit DBAB Buy 4,793,000 1,353,572 7/23/10 112,369  Malaysian Ringgit JPHQ Buy 5,039,000 1,419,437 7/27/10 121,427  Euro DBAB Sell 2,260,000 3,192,024 8/20/10 408,534  Euro UBSW Sell 2,260,000 3,185,809 8/20/10 402,319  Euro BZWS Sell 2,260,000 3,193,493 8/20/10 410,003  Mexican Peso DBAB Sell 74,700,583 5,514,993 8/27/10  (208,641 ) Euro DBAB Sell 725,485 1,052,751 9/10/10 159,013  Euro UBSW Sell 362,390 528,275 9/13/10 81,826  Mexican Peso DBAB Sell 13,012,157 925,862 9/15/10  (69,090 ) Euro DBAB Sell 688,058 1,011,032 9/22/10 163,301  Mexican Peso DBAB Sell 39,897,968 2,806,119 10/04/10  (238,330 ) Mexican Peso CITI Sell 11,801,000 868,935 12/02/10  (25,845 ) South Korean Won JPHQ Buy 7,297,662,505 6,285,670 12/08/10  (215,921 ) Mexican Peso CITI Sell 34,649,958 2,559,081 12/15/10  (64,574 ) Templeton Emerging Markets Income Fund Statement of Investments, May31, 2010 (unaudited) (continued) Contract Settlement Unrealized Unrealized Currency Counterparty Type Quantity Amount Date Appreciation Depreciation Japanese Yen BZWS Sell 1,248,860,000 13,706,791 1/07/11  (54,775 ) Japanese Yen CITI Sell 624,500,000 6,853,449 1/07/11  (28,105 ) Japanese Yen UBSW Sell 624,380,000 6,853,411 1/07/11  (26,821 ) Japanese Yen HSBC Sell 627,090,000 6,853,443 1/11/11  (57,468 ) Japanese Yen DBAB Sell 626,420,000 6,853,386 1/11/11  (50,141 ) Euro BZWS Sell 2,573,500 3,703,267 1/12/11 528,766  Japanese Yen HSBC Sell 993,800,000 10,835,623 1/13/11  (117,301 ) Japanese Yen BZWS Sell 986,330,000 10,835,636 1/14/11  (35,280 ) Japanese Yen UBSW Sell 784,550,000 8,668,544 1/14/11 21,562  Euro BZWS Sell 2,547,416 3,593,308 1/26/11 450,464  Euro DBAB Sell 180,829 247,320 2/22/11 24,153  Mexican Peso DBAB Sell 519,508,615 38,666,279 2/22/11  (387,496 ) Euro DBAB Sell 7,600,000 10,173,588 3/30/11 790,113  Euro UBSW Sell 413,000 557,922 4/07/11 47,955  Euro DBAB Sell 688,000 929,715 4/07/11 80,181  Euro HSBC Sell 826,000 1,116,281 4/07/11 96,346  Unrealized appreciation (depreciation) 4,070,269 (1,959,115 ) Net unrealized appreciation (depreciation) $ 2,111,154 At May31, 2010, the Fund had the following interest rate swap contracts outstanding. See Note 3. Pay/Receive Floating Notional Expiration Unrealized Unrealized Counterparty Rate Fixed Rate Floating Rate Amounta Date Appreciation Depreciation MLCO Pay 9.03% MXN Interbank Equilibrium Interest Rate 241,000,000 MXN 8/17/18 $ 1,989,157 $  MLCO Pay 9.10% MXN Interbank Equilibrium Interest Rate 80,000,000 MXN 8/04/28 694,952  Unrealized appreciation (depreciation) 2,684,109  Net unrealized appreciation(depreciation) $ 2,684,109 a In U.S. dollars unless otherwise indicated. At May31, 2010, the Fund had the following financial futures contracts outstanding. See Note 3. Number of Notional Delivery Unrealized Unrealized Description Type Contracts Amount Date Appreciation Depreciation U.S. Treasury 10 Year Note Short 1 $ 100,000 09/21/10 $  $ (143 ) Currency BRL Brazilian Real EUR Euro GHS Ghanaian Cedi IDR Indonesian Rupiah LKR Sri Lankan Rupee MXN Mexican Peso PLN Polish Zloty Templeton Emerging Markets Income Fund Statement of Investments, May31, 2010 (unaudited) (continued) Selected Portfolio FRN Floating Rate Note GDP Gross Domestic Product MTN Medium Term Note Counterparty BZWS Barclays Bank PLC CITI Citibank, Inc. DBAB Deutsche Bank AG HSBC HSBC Bank USA, N.A. JPHQ JPMorgan Chase & Co. MLCO Merrill Lynch & Co., Inc. UBSW UBS AG Templeton Emerging Markets Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Emerging Markets Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Corporate debt securities and government securities, generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as option-adjusted spreads, credit risk and spreads, benchmark yield curves, coupon rates, maturity and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of investments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach, which may use prices of recent transactions, various market multiples, book values, and other relevant information for the investment, related assets or liabilities or other comparable assets or liabilities to determine the fair value of the investment. In developing this fair value, the Fund may also give consideration to an income-based approach valuation, which considers anticipated future cash flows of the investment and converts those amounts into a net present value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had a ready market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign security held by the Fund. As a result, variances may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these discrepancies, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Investments in open-end mutual funds are valued at the closing net asset value. Derivative financial instruments (derivatives)may trade on a securities exchange or in the over-the-counter market. In instances where sufficient market activity exists, the Funds pricing services use a market-based approach to determine fair value. In other instance, the pricing services use an income-based approach which considers inputs such as anticipated future cash flows, discount rates, benchmark yield and swap curves and other unique security features to determine the net present value of the contract. The Funds net benefit or obligation under the contract, as measured by the fair market value of the contract, is included in net assets. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund may invest in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and the potential for market movements. The Fund generally enters into financial futures contracts in order to manage interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell a security for a specific price on a future date. Required initial margin deposits of cash or securities are pledged or received by the Fund. Subsequent payments, known as variation margin, are made or received by the Fund, depending on fluctuations in the value of the underlying security. Such variation margin is accounted for as unrealized appreciation or depreciation until the contract is closed, at which time the gains or losses are realized. The Fund generally enters into forward exchange contracts in order to hedge against fluctuations in foreign exchange rates or to gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. Pursuant to the terms of the forward exchange contracts, cash or securities may be required to be deposited as collateral. The Fund generally enters into interest rate swap contracts in order to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional principal amount. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Pursuant to the terms of the interest rate swap contract, cash or securities may be required to be deposited as collateral. Unrestricted cash may be invested according to the Funds objectives. 4. INCOME TAXES At May31, 2010, the cost of investments and net unrealized appreciation (depreciation)for income tax purposes were as follows: Cost of investments $ 667,762,380 Unrealized appreciation $ 65,382,274 Unrealized depreciation (25,048,022 ) Net unrealized appreciation (depreciation) $ 40,334,252 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2010, in valuing the Funds assets and liabilities carried at fair value: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Bonds $  $ 696,091,649 $  $ 696,091,649 Short Term Investments 12,004,983   12,004,983 Total Investments in Securities $ 12,004,983 $ 696,091,649 $  $ 708,096,632 Swaps $  $ 2,684,109 $  2,684,109 Forward Exchange Contracts  4,070,269  4,070,269 Liabilities: Forward Exchange Contracts  1,959,115  1,959,115 Futures Contracts  143  143 6. NEW ACCOUNTING PRONOUNCEMENTS In January2010, the Financial Accounting Standards Board issued an Accounting Standards Update (ASU)which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Fund believes the adoption of this ASU will not have a material impact on its financial statements. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the statement of investments and determined that no events have occurred that require disclosure. For information on the Funds policy regarding other significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Emerging Markets Income Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 By /s/
